Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
 Fig. 2: Reference numeral 235 does not appear in the instant specification. However, reference numeral 235 appears to refer to "second L-C filter" disclosed in para. [0042]. Correcting para. [0042] to recite "second L-C filter 235" would overcome this drawing objection.
Fig. 3: lead line for reference numeral 315 appears to be indicating the same object as reference numeral 325. The lead line for reference numeral 315 should properly indicate the platen insulator 315 as disclosed in para. 47 of the instant specification. 
Fig. 5: reference numeral 335 referring to the lift pin assembly appears to indicate the same object as reference numeral 520. Changing the lead line associated with reference numeral 335 to have an arrow similar to that of reference numeral 330 would overcome this drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 6,148,762 hereinafter “Fukuda”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) and Chen et al. (US 2014/0021673 A1 hereinafter “Chen”).
Regarding claim 1, Fukuda teaches a substrate support (comprising susceptor 13, including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4, col 3 line 62) comprising: 
a pedestal shaft (comprising susceptor shaft 13b, Fig. 1); 
a platen comprising (comprising heater 26, Fig. 2) having a first surface (i.e. top surface);
 a platen insulator (comprising plasma leakage preventing member 33 made of a ceramic, Fig. 2, col 4 line 40-41) positioned between the platen (comprising 26, Fig. 2) and the pedestal shaft (13b, Fig. 1);
 a conductive puck (comprising heating plate 25 made of aluminum, Fig. 2, col 4 line 49-51) coupled with the first surface (i.e. top surface) of the platen (comprising 26, Fig. 2) and configured to contact a substrate (16, Fig. 2) supported on the substrate support; and 
a shield (comprising susceptor shield 27, Fig. 2) extending along a backside of the platen insulator (comprising 22, Fig. 2) and coupled between a portion of the platen insulator (comprising 22, Fig. 2) and the pedestal shaft (13b, Fig. 1).
Fukuda does not explicitly teach wherein the substrate is a semiconductor, the platen defines a fluid channel across a first surface of the platen and the shield is conductive.
However, Iizuka teaches a semiconductor processing system (comprising film forming apparatus 1, Fig. 1, para. [0017]) including a substrate support (comprising electrode structure 20 including stage 21, Fig. 1 and 2, para. [0021]) comprising a conductive shield (comprising a horizontal portion of shield 29, Fig. 2) extending along a backside of the platen insulator (comprising dielectric 25, Fig. 2) and coupled between a portion of the platen insulator (comprising 25, Fig. 2) and the pedestal shaft (comprising a vertical portion of electrode structure 20 including support 22 and vertical portion of shield 29 surrounding 22, Fig. 2) (para. [0028]). Iizuka teaches providing a conductive shield to enables grounding to suppress abnormal discharge and thus prevent deterioration of quality of film formed on the substrate (wafer W, Fig. 1) (para. [0051]).
Additionally, Fukuda teaches the substrate support (susceptor 13, Fig. 1) is disposed in a plasma processing chamber (abstract, col 3 line 59-61).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive material for the shield (27, Fig. 2) in view of teachings of Iizuka in the apparatus of Fukuda as a known suitable alternative configuration of a semiconductor substrate support usable in a plasma processing chamber which would enable grounding to suppress abnormal discharge for quality substrate processing (Iizuka: para [0051]).
Fukuda in view of Iizuka as applied above does not explicitly teach wherein the substrate is a semiconductor and the platen defines a fluid channel across a first surface of the platen.
However, Chen teaches a semiconductor substrate support (300, Fig. 3, para. [0040]) including a platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]), wherein the platen defines a fluid channel (comprising channels 335, 325, Fig. 3, para. [0044], [0047]) across a first surface (i.e. top surface) of the platen (comprising plate below top plate of pedestal 305). Chen teaches that such a configuration can enable both heating and cooling of the substrate support (para. [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide fluid channels across a first (i.e. top surface) of the platen (Fukuda: 26, Fig. 2) in view of teachings of Chen in the apparatus of Fukuda in view of Iizuka as a known suitable alternative configuration of a substrate support which would enable improved temperature control (i.e. control of both heating and cooling ) (Chen: para. [0042]).
Regarding limitation “semiconductor substrate support” this limitation is directed toward the article or material worked upon.The courts have ruled the following: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Additionally, examiner notes that both Iizuka and Chen teach semiconductor substrate supports.
Regarding claim 5, Fukuda in view of Iizuka and Chen teaches all of the limitations of claim 1 as applied above and Fukuda further teaches a lift pin assembly (comprising susceptor pin 14, main body 22, and shaft 23, Fig. 2, col 4 line 13-15) extending through the full thickness of the substrate support (comprising susceptor 13 including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4) wherein the lift pin assembly comprises a lift pin (comprising main body 22, Fig. 2 and 4), a liner (comprising upper guide 30, Fig. 2 and 4), a holder (comprising lower guide 31, Fig. 2 and 4) and a counter weight (comprising shaft 23, Fig. 2 and 4) (col 4 line 13-34)
Regarding claim 6, Fukuda in view of Iizuka and Chen teaches all of the limitations of claim 1 and 5 as applied above and Fukuda further teaches wherein the holder (comprising lower guide 31, Fig. 2 and 4) defines a recess in which a portion of the platen insulator (comprising plasma leakage preventing member 33 made of ceramics, Fig. 2 and 4, col 4 line 34-41) is disposed.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”).
Regarding claim 1, Chen teaches a semiconductor substrate support (245, Fig. 2; 300, Fig. 3, para. [0040]) comprising:
a pedestal shaft (comprising vertical part of stem 310, Fig. 3, para. [0041]);
a platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]), wherein the platen defines a fluid channel (comprising channels 335, 325, Fig. 3, para. [0044], [0047]) across a first surface (i.e. top surface) of the platen (comprising plate below top plate of pedestal 305);
a platen insulator (comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3, para. [0049]) positioned between the platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]) and the pedestal shaft (comprising 310, Fig. 3)(para. [0049]);
a conductive puck (comprising top plate of pedestal 305 including substrate support surface 315, Fig. 3, para. [0040] and [0050]; specifically, para. [0040] discloses that the substrate support surface 315 can be metal coated with another material and para. [0050] discloses that substrate support surface 315 is one component plate of the pedestal assembly) coupled with the first surface (i.e. top surface) of the platen (comprising plate below top plate of pedestal 305) and configured to contact a substrate supported on the semiconductor substrate support.
Regarding claim 1, Chen does not explicitly teach a conductive shield extending along a backside of the platen insulator and coupled between a portion of the platen insulator and the pedestal shaft. 
However, Chen teaches a part 312 which extends along a backside of the platen insulator (comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3, para. [0049]) and coupled between a portion of the platen insulator and the pedestal shaft (comprising vertical part of steam 310, Fig. 3). Chen is silent regarding 312 being a "conductive shield." Further, Chen teaches the substrate support (245, Fig. 2) is disposed in a chamber capable of plasma processing (para. [0025], Fig. 2).
Additionally, Flanigan teaches providing a conductive shield (comprising pedestal base 106, Fig. 2) extending along a backside of the platen insulator (comprising 242, Fig. 2) and the pedestal shaft (comprising 126, Fig. 2) (col 4 line 10-12; col 6 line 47-65). Flanigan teaches that selecting a conductive material (i.e. nickel, an alloy, col 4 line 10-12) for the conductive shield (pedestal base 106, Fig. 2) enables grounding and electrical isolation of the substrate support (pedestal assembly 104, Fig. 2), the conductive shield (pedestal 106, Fig. 2) and shaft (126, Fig. 2) to enable preventing plasma ignition in the lower chamber region (col 5 line 51-53).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive material for the shield (Chen: 312, Fig. 3) in view of teachings of Flanigan in the apparatus of Chen as a known suitable alternative configuration of a semiconductor substrate support usable in a plasma processing chamber which would enable grounding and prevent plasma ignition in a region where the substrate is not located (i.e. prevent unwanted plasma ignition) (Flanigan: col 5 line 51-53).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”) as applied to claim 1 above and further in view of Tran et al. (US 2016/0225652 A1 hereinafter “Tran”).
Regarding claim 2, Chen in view of Flanigan teaches all of the limitations of claim 1 as applied above including a conductive puck (Chen: comprising top plate of pedestal 305 including substrate support surface 315, Fig. 3), a platen insulator (Chen: comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3), and a conductive shield (Chen 312, Fig. 3 as modified above in claim 1 to be conductive). 
Chen in view of Flanigan does not teach 2an insulative edge ring seated on a recessed ledge of the conductive puck, wherein 3the insulative edge ring extends radially outward along an exterior edge of the platen insulator, 4and wherein the insulative edge ring contacts the conductive shield.
However, Tran teaches an insulative edge ring (comprising ceramic ring 211, Fig. 2, para. [0022]) seated on a recessed ledge of the puck (comprising top 205, Fig. 2, para. [0022]), wherein 3the insulative edge ring (comprising 211, Fig. 2) extends radially outward along an exterior edge of the substrate support (comprising wafer chuck 170, Fig. 2, para. [0018]) and wherein the insulative edge ring contacts the conductive shield (comprising electrically conductive plate 220, Fig. 2, para. [0020]). Tran teaches such a configuration as a coupling /attaching construction of a substrate support which enables accommodating thermal expansion mismatches of the parts of the coupled substrates support (i.e. 205, 211, 214) during heating or cooling (para. [0022]).
Further, Chen teaches that the conductive puck (comprising top plate of 305, Fig. 3) has a recessed ledge as understood from Fig. 3. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add an insulative edge ring (Tran: 211, Fig. 2) seated on a recessed ledge of the conductive puck, wherein the insulative edge ring extends radially outward along an exterior edge of the substrate support, and wherein the insulative edge ring contacts the conductive shield in view of teachings of Tran in the apparatus of Chen in view of Flanigan as a known suitable alternative configuration of coupling components in a substrate support which would enable the substrate support to accommodating thermal expansion mismatches during heating or cooling (Chen: para. [0022]). Additionally, one of ordinary skill in the art would appreciate that limitation “insulative ring extends radially outward along an exterior edge of the platen insulator” would be met since the ring (Tran: 211, Fig. 2) is understood to extend around the circumference of the substrate support (Trans: wafer chuck 170, Fig. 2).
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”) and Tran et al. (US 2016/0225652 A1 hereinafter “Tran”) above as applied to claim 2 and further in view of Kholodenko et al. ( US 2003/0010292 A1 hereinafter “Kholodenko”).
Regarding claim 3, Chen in view of Flanigan and Tran teaches all of the limitations of claim 2 as applied above, but does not explicitly teach wherein the conductive puck includes a coating along a surface configured to contact the substrate, wherein the coating extends along the recessed ledge on which the insulative edge ring is seated.
However, Chen further teaches that the conductive puck (comprising top plate of 305, Fig. 3) can including a coating on the support surface 315 for improved corrosion resistance, improved contact with the substrate, etc. (para. [0040]). Recall, Chen teaches the substrate support (245, Fig. 2) is disposed in a chamber capable of plasma processing (para. [0025], Fig. 2). 
Additionally, Kholodenko teaches providing a conductive puck (comprising body 206, Fig. 2, para. [0025]) a coating (224, Fig. 2) extending along a surface (support surface 106, Fig. 2) configured to contact the substrate and along the recessed ledge (as understood from Fig. 2 and 3)(para. [0026]-[0027]). Kholodenko teaches that such a configuration enables electrically insulating the conductive puck (chuck body 206, Fig. 2) from the surrounding structure and environment (i.e. process gasses, plasma and other conductive pathways) thus minimizing parasitic electrical losses (para. [0026]). 
Further, recall that Tran teaches an insulative edge ring (comprising ceramic ring 211, Fig. 2, para. [0022]) seated on a recessed ledge of the puck (comprising top 205, Fig. 2, para. [0022]). Tran further teaches that the insulative edge ring (comprising 211, Fig. 2) is in contact with the recessed ledge of the puck (as understood from Fig. 2 of Tran).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating along a surface of the conductive puck configured to contact the substrate, wherein the coating extends along the recessed ledge on which the insulative edge ring is seated in view of teachings of Chen, Kholodenko and Tran in the apparatus of Chen in view of Flanigan and Tran to enable insulating the conductive puck from the surrounding structures and environment and thus limiting parasitic electrical loss in a substrate support disposed in a plasma processing chamber (Kholodenko: para. [0026]).
Regarding claim 4, Chen in view of Flanigan, Tran and Kholodenko teaches all of the limitations of claim 3 as applied above including a coating, but does not explicitly teach wherein the coating comprises a similar insulative material of which the insulative edge ring is composed.
However, Tran teaches that the insulative edge ring comprises a ceramic (para. [0040]). Tran further teaches examples of ceramic materials suitable for use in the substrate support include Al2O3 (i.e. aluminum oxide), which can enable shorting or arcing (para. [0023]).
Further, Kholodenko teaches that the coating (224, Fig. 2) comprises insulative material comprising a dielectric including aluminum dioxide (para. [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate material as for the insulating ring and coating layer such as oxides of aluminum (i.e. selecting similar insulative material for the insulative edge ring and coating) in view of teachings of Tran and Kholodenko in the apparatus of Chen in view of Flanigan, Tran, and Kholodenko as a known suitable dielectric/insulating material suitable for preventing electrical loss or arcing in a substrate support.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Additionally, the material of the coating has no apparent criticality since instant application para. [0051] disclose that the coating “410 may be made of any materials and in some embodiments may be formed of the same material as edge ring 330.”
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”) as applied to claim 1 above and further in view of Fukuda et al. (US 6,148,762 hereinafter “Fukuda”).
Regarding claim 5, Chen in view of Flanigan as applied in claim 1 above does not explicitly teach a lift pin assembly extending through the platen, the platen insulator, the conductive puck, and the conductive shield, wherein the lift pin assembly comprises: a lift pin, a liner, a holder, and a counterweight.
However, Fukuda teaches a substrate support (comprising susceptor 13, including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4, col 3 line 62) including a lift pin assembly (comprising susceptor pin 14, main body 22, and shaft 23, Fig. 2, col 4 line 13-15) extending through the full thickness of the substrate support (comprising susceptor 13 including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4) wherein the lift pin assembly comprises a lift pin (comprising main body 22, Fig. 2 and 4), a liner (comprising upper guide 30, Fig. 2 and 4), a holder (comprising lower guide 31, Fig. 2 and 4) and a counter weight (comprising shaft 23, Fig. 2 and 4) (col 4 line 13-34). Fukuda teaches that the lift pin assembly enables substrate loading and unloading (col 4 line 56-col 5 line 18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a lift pin assembly extending through the entire thickness of the support (i.e. extending through the platen, the platen insulator, the conductive puck and the conductive shield) wherein the lift pin assembly comprises a lift pin, a liner, a holder, and a counterweight in view of teachings of Fukuda in the apparatus of Chen in view of Flanigan as a known suitable substrate support configuration to enable substrate loading and unloading (Fukuda: col 4 line 56-col 5 line 18).
Regarding claim 6, Chen in view of Flanigan and Fukuda teaches all of the limitations of claim 5 above including a lift pin assembly (see teachings of Fukuda), but does not teach wherein the holder defines a recess in which a portion of the platen insulator is disposed.
However, Fukuda further teaches wherein the holder (comprising lower guide 31, Fig. 2 and 4) defines a recess in which a portion of the platen insulator (comprising plasma leakage preventing member 33 made of ceramics, Fig. 2 and 4, col 4 line 34-41) is disposed.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the holder to define a recess in which a portion of the platen insulator is disposed in view of teachings of Fukuda in the apparatus of Chen in view of Flanigan as a known suitable alternative configuration of a lift pin assembly in a substrate support to enable suitable substrate transfer.
Claim(s) 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”) as applied to claim 1 above and further in view of Tavassoli et al. (US 2011/0297650 A1 hereinafter “Tavassoli”).
Regarding claim 7, Chen in view of Flanigan teaches all of the limitations of claim 1 as applied above including a pedestal shaft (Chen: comprising vertical part of stem 310, Fig. 3), but does not explicitly teach an RF rod extending through the pedestal shaft, the RF rod electrically coupled with the platen.
However, Chen further teaches that fluid conduits and wiring passes through the pedestal shaft (comprising stem 310, Fig. 3) (para. [0038], [0041]).
Additionally, Tavassoli teaches a substrate support (Fig. 3) including an RF rod (comprising RF transmission line 226, Fig. 3) extending through a pedestal shaft (comprising housing provided by ground plane conductor 230A, Fig. 3, para. [0030]), the RF rod (comprising 226, Fig. 3) electrically coupled with the platen (comprising RF powered base 145, Fig. 1 and 3, para. [0017] and [0026]). Tavassoli teaches such a configuration enables providing RF bias to the substrate support (para. [0017]-[0018]).
Further Flanigan teaches that it is known in the art to RF bias the substrate support to enhance certain processing by attracting desired ions/charged species toward the substrate (col 1 line 57-col 2 line 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide an RF rod extending through the pedestal shaft (Chen: stem 310, Fig. 3), the RF rod electrically coupled with the platen (Chen: comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]) in view of teachings of Tavassoli and Flanigan in the apparatus of Chen in view of Flanigan as a known suitable alternative configuration of a semiconductor substrate support which would enable RF biasing the substrate and substrate support for enhanced substrate processing (i.e. attracting desired ions/charged species toward the substrate) (Flanigan: col 1 line 57-col 2 line 4).
Regarding claim 8, Chen in view of Flanigan and Tavassoli teaches all the limitations of claim 7 as applied above but does not explicitly teach a rod insulator extending about the RF rod along a length of the RF rod.
However, Tavassoli further teaches a rod insulator (comprising second insulator 228, Fig. 3) extending about the RF rod (226, Fig. 3) along a length of the RF rod (comprising 226, Fig. 3)(para. [0020]). Tavassoli further teaches that such a configuration can limiting heating of the shaft (comprising ground plane conductor 230A, Fig. 3, para. [0020]) by the RF rod (comprising 226, Fig. 3) (para. [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a rod insulator extending about the RF rod along a length of the RF rod in view of teachings of Tavassoli in the apparatus of Chen in view of Flanigan and Tavassoli to enable electrical and heat insulating of the RF rod from other surrounding components in the substrate support (para. [0023]).
Regarding claim 9, Chen in view of Flanigan and Tavassoli teaches all the limitations of claim 7 and 8 as applied above but does not explicitly teach wherein the pedestal shaft is seated on a hub, and wherein the rod insulator extends into the hub.
However, Tavassoli further teaches wherein the pedestal shaft (comprising 230A, Fig. 2 and 3) is seated on a hub (comprising bulkhead 230B, Fig. 2 and 3) and wherein the rod insulator (comprising 228, Fig. 3) extends into the hub (comprising 230B, Fig. 3). Tavassoli further teaches that such a configuration enables connection of the RF rod assembly (comprising RF/DC rod assembly 128 including RF rod 226 and insulator 228, Fig. 3) to a platform frame and power sources (para. [0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pedestal shaft (Chen: 310, Fig. 3) to be seated on a hub, and wherein the rod insulator extends into the hub in view of teachings of Tavassoli in the apparatus of Chen in view of Flanigan and Tavassoli as a known suitable alternative configuration of substrate support which would enable housing/routing shaft assembly components and enabling support/connection to a platform/frame of a processing apparatus (Tavassoli: para. [0020]).
Regarding claim 10, Chen in view of Flanigan and Tavassoli teaches all of the limitations of claim 8 as applied above but does not explicitly teach wherein the rod insulator extends within a portion of the platen insulator.
However, Tavassoli further teaches wherein the rod insulator (comprising 228, Fig. 3) extends within a portion of the platen insulator (comprising 146, Fig. 3) (para. [0028]).
Further, Chen teaches that the platen insulator (comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3, para. [0049]) positioned between the platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]) and the pedestal shaft (comprising 310, Fig. 3)(para. [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rod insulator to extend within a portion of the platen insulator in view of teachings of Tavassoli and Chen in the apparatus of Chen in view of Flanigan and Tavassoli to enable insulating the RF rod from surrounding substrate support components (i.e. shield and platen insulator) as it extends through the pedestal shaft and the layers/plates of the substrate support to reach the platen and supply the platen with RF power.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Flanigan et al. (US 6, 081, 414 hereinafter “Flanigan”) and Tavassoli et al. (US 2011/0297650 A1 hereinafter “Tavassoli”) as applied to claim 7, 8, 9, 10 above and further in view of Doering et al. (US 2004/0211764 A1 hereinafter “Doering”).
Regarding claim 11, Chen in view of Flanigan and Tavassoli teaches all of the limitations of claim 8 and 10 as applied above but does not wherein the pedestal shaft and the platen insulator define a purge path extending to the rod insulator at the platen insulator.
However, Doering teaches a semiconductor substrate support (comprising heater assembly 200, Fig. 2, para. [0030]) including a pedestal shaft (comprising pedestal 106, Fig. 2 and 3) and a plate (comprising heater plate 114, Fig. 4) defining purge path extending to a rod insulator (comprising sleeve 108, Fig. 4, para. [0036] disclose 108 comprises ceramic such as aluminum oxide wherein one of ordinary skill I the art would understand is an insulator) at the plate (114, Fig. 4)(para. [0049]-[0051]). More specifically, Doering teaches supplying an inert purge gas into an interior of the rod insulator (108, Fig. 3, para. [0041], [0049]). The purge gas flows through 108 and escapes from the top end of 108 to the pedestal/shaft 106 (para. [0048]). The surface of the plate (114, Fig. 4) covered by the upper portion of rod insulator (108, Fig. 4) has channels that allow for gas to escape into the pedestal (106, Fig. 3 and 4, para. [0050]-[0051]). Doering teaches that such a configuration enables isolating electrical connectors/conductors and other elements in the pedestal (106, Fig. 3) from the corrosive environment of the reactor chamber (para. [0049]) which reduces damage to the elements housed inside the shaft (i.e. conductors 110, 111, Fig. 3) (para. [0052]). 
Additionally, Chen teaches a further embodiment of a substrate support (Fig. 4) including a purge path (comprising 465, Fig. 4) located between the bottom plate of the substrate support pedestal (405, Fig. 4) and the shaft (410, Fig. 4) (para. [0055]). Further, Chen teaches the substrate support (245, Fig. 2) is disposed in a chamber capable of plasma processing (i.e. a chamber having a corrosive environment) (para. [0025], Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pedestal shaft (Chen: 310, Fig. 3) and the platen insulator to define a purge path extending to the rod insulator (Tavassoli: 228, Fig. 3) at the platen insulator (Chen: comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3, para. [0049]) in view of teachings of Doering and Chen in the apparatus of Chen in view of Flanigan and Tavassoli to enable isolating elements (i.e. RF rod) in the pedestal shaft from corrosive environment of the reaction chamber and thus reducing damage to elements (i.e. RF rod) housed in the pedestal (Doering: para. [0049], [0052]).
Regarding claim 12, Chen in view of Flanigan, Tavassoli and Doering teaches all of the limitations of claim 11 above including a purge path (Doering: para. [0049], [0050]-[0051]).
Doering further teaches that the purge path continues along an interior and exterior of the rod insulator (108, Fig. 3) (para. [0049], [0050]-[0051]). More specifically, Doering teaches supplying an inert gas into an interior of the rod insulator (108, Fig. 3, para. [0041], [0049]). The purge gas flows through the rod insulator (108, Fig. 3 and 4) and escapes from the top end of the rod insulator (108, Fig. 3 and 4) (i.e. along an exterior of the rod insulator) to the pedestal shaft (para. [0048]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”).
Regarding claim 13, Chen teaches a semiconductor processing system (processing system 200, Fig. 2, para. [0025], abstract) comprising:
a chamber body (comprising processing chamber 205, Fig. 2, para. [0025]); 
a substrate support (comprising 245, Fig. 2; comprising 300, Fig. 3) configured to support a semiconductor (para. [0026], [0040]) comprising:
a pedestal shaft (comprising vertical part of stem 310, Fig. 3, para. [0041]);
a platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]), wherein the platen defines a fluid channel (comprising channels 335, 325, Fig. 3, para. [0044], [0047]) across a first surface (i.e. top surface) of the platen (comprising plate below top plate of pedestal 305);
a platen insulator (comprising not illustrated ceramic ring or other insulative material positioned at contact point 350, Fig. 3, para. [0049]) positioned between the platen (comprising plate shown in Fig. 3 below top plate of pedestal 305, para. [0050]) and the pedestal shaft (comprising 310, Fig. 3)(para. [0049]);
a conductive puck (comprising top plate of pedestal 305 including substrate support surface 315, Fig. 3, para. [0040] and [0050]; specifically, para. [0040] discloses that the substrate support surface 315 can be metal coated with another material and para. [0050] discloses that substrate support surface 315 is one component plate of the pedestal assembly) coupled with the first surface (i.e. top surface) of the platen (comprising plate below top plate of pedestal 305) and configured to contact a substrate (comprising 225, Fig. 2) supported on the semiconductor substrate support.  
a faceplate (comprising showerhead 225, Fig. 2, para. [0026]), wherein the chamber body (comprising 205, Fig. 2), the substrate support (comprising 246, Fig. 2), and the faceplate (comprising 225, Fig. 2) define a processing region (comprising second plasma region 250, Fig. 2).
Regarding claim 13, Chen does not explicitly teach: a conductive shield extending along a backside of the platen insulator and coupled between a portion of the platen insulator and the pedestal shaft; a high-frequency plasma source coupled with the faceplate; a low-frequency plasma source coupled with the substrate support.
However, Chen teaches a part 312 which extends along a backside of the platen insulator (comprising not illustrated ceramic ring or other insulative material positioned at contact point 350, Fig. 3, para. [0049]) and coupled between a portion of the platen insulator and the pedestal shaft (comprising vertical part of steam 310, Fig. 3). Chen is silent regarding 312 being a "conductive shield." Further, Chen teaches the substrate support (245, Fig. 2) is disposed in a chamber capable of plasma processing (para. [0025], Fig. 2).
Additionally, Iizuka teaches a semiconductor processing system (comprising film forming apparatus 1, Fig. 1, para. [0017]) including a substrate support (comprising electrode structure 20 including stage 21, Fig. 1 and 2, para. [0021]) comprising a conductive shield (comprising a horizontal portion of shield 29, Fig. 2) extending along a backside of the platen insulator (comprising dielectric 25, Fig. 2) and coupled between a portion of the platen insulator (comprising 25, Fig. 2) and the pedestal shaft (comprising a vertical portion of electrode structure 20 including support 22 and vertical portion of shield 29 surrounding 22, Fig. 2) (para. [0028]). Iizuka teaches providing a conductive shield to enables grounding to suppress abnormal discharge and thus prevent deterioration of quality of film formed on the substrate (wafer W, Fig. 1) (para. [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive material for the shield (Chen: 312, Fig. 3) in view of teachings of Iizuka in the apparatus of Chen as a known suitable alternative configuration of a semiconductor substrate support usable in a plasma processing chamber which would enable grounding to suppress abnormal discharge for quality substrate processing (Iizuka: para [0051]).
Iizuka further teaches a high-frequency plasma source (comprising radio-frequency power supply 50, Fig. 1, para. [0042]) coupled with the faceplate (comprising shower head 40, Fig. 1, para. [0042]); a low-frequency plasma source (comprising radio-frequency power supply 52 having a lower operating frequency than power supply 50, Fig. 1, para. [0037]) coupled with the substrate support (comprising 20, Fig. 1). Iizuka teaches that such a configuration enables attracting ions toward the substrate via the low-frequency plasma source (52, Fig. 1) and enables plasma generation between the faceplate and the substrate support via the high-frequency plasma source (50, Fig. 1) (para. [0037], [0042], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a high-frequency plasma source coupled with the faceplate (Chen: 225, Fig. 2) and to provide a low-frequency plasma source coupled with the substrate support (Chen: 300, Fig. 3) in view of teachings of Iizuka in the apparatus of Chen in view of Iizuka as a known suitable alternative configuration of a semiconductor processing system enabling plasma generation in the chamber and enabling attracting ions toward the substrate (Iizuka: para. [0043]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) as applied to claim 13 above and further in view of Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”).
Regarding claim 14, Chen in view of Iizuka teaches all of the limitations of claim 13 as applied above but does not explicitly teach wherein the substrate support comprises an electrostatic chuck, the semiconductor processing system further comprising a DC power supply coupled with the substrate support.
However, Iizuka further teaches configuring the substrate support to be an electrostatic chuck (para. [0031]).
Additionally, Ikeda further teaches a DC power supply (not shown, para. [0048]) coupled with the substrate support (i.e. coupled with an electrode component 504 in the substrate support) to enable electrostatic chucking of the substrate to the substrate support (para. [0048]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate support (of Chen in view of Iizuka) to be an electrostatic chuck by coupling a DC power supply to the substrate support in view of teachings of Iizuka in the apparatus of Chen in view of Iizuka as a known suitable alternative configuration of a substrate support enabling electrostatic chucking of the substrate support for secure supporting of the substrate during substrate processing.
Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) as applied to claim 13 above and further in view of Xu (US 2010/0087052 A1).
Regarding claim 15, Chen in view of Iizuka teaches all of the limitations of claim 13 above including a high-frequency plasma source (Iizuka: 50, Fig. 1) and a low-frequency plasma source (Iizuka: 52, Fig. 1).
Iizuka further teaches wherein the low-frequency plasma source (52, Fig. 1) is configured to operate at less than or about 2 MHz (note: Iizuka teaches “300kHZ to 13. 56MHz” in para. [0037] which overlaps claimed range of “less than or about 2 MHz”), and wherein the high-frequency plasma source (50, Fig. 2) is configured to operate at greater than or about 13.56 MHz (para. [0042]).
Chen in view of Iizuka does not explicitly teach that the high-frequency plasma source is operated at a pulsing frequency of less than or about 20 kHz at a duty cycle of less than or about 20%.
However, Xu teaches a semiconductor processing system (abstract) and further teaches operating the apparatus at a pulsing frequency of 10kHZ and duty cycle of 10%-90% (para. [0063]) (note: taught ranges overlap with claimed range of “less than or about 20 kHz” and “duty cycle of less than or about 20%”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high-frequency plasma source (Iizuka: comprising 50, Fig. 2) to operate at a pulsing frequency of 10 kHz and duty cycle of 10% to 90% (i.e. “less than or about 20 kHz” and duty cycle of less than or about 20%”) in the apparatus of Chen in view of Iizuka as a known suitable operating parameters/configurations for a plasma processing apparatus which would enable suitable plasma processing of a semiconductor substrate.
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Regarding claim 16, Chen in view of Iizuka and Xu teaches all of the limitations of claim 15 as applied above but does not explicitly teach wherein the high-frequency plasma source is configured to generate a plasma at an effective power of less than or about 5 W.
However, Xu further teaches that a power of 5 watts to 50 watts is sufficient high-frequency (i.e. RF) power to ignite a gas mixture to form a cleaning plasma (para. [0036])(note: taught range overlaps with claimed range of “less than or about 5W”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high-frequency plasma source (Iizuka: 50, Fig. 1) to generate a plasma at an effective power of less than or about 5W in view of teachings of Xu in the apparatus of Chen in view of Iizuka and Xu as a known suitable operating configuration to enable igniting a plasma for a desired process (i.e. cleaning) (Xu: para. [0036]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) as applied to claim 13 above and further in view of Tran et al. (US 2016/0225652 A1 hereinafter “Tran”).
Regarding claim 17, Chen in view of Iizuka teaches all of the limitations of claim 1 as applied above including a conductive puck (Chen: comprising top plate of pedestal 305 including substrate support surface 315, Fig. 3), a platen insulator (Chen: comprising not illustrated ceramic ring or other insulative material positioned at contact point 350 and/or 345, Fig. 3), and a conductive shield (Chen 312, Fig. 3 as modified above in claim 1 to be conductive). 
Chen in view of Iizuka does not teach 2an insulative edge ring seated on a recessed ledge of the conductive puck, wherein 3the insulative edge ring extends radially outward along an exterior edge of the platen insulator, 4and wherein the insulative edge ring contacts the conductive shield.
However, Tran teaches an insulative edge ring (comprising ceramic ring 211, Fig. 2, para. [0022]) seated on a recessed ledge of the puck (comprising top 205, Fig. 2, para. [0022]), wherein 3the insulative edge ring (comprising 211, Fig. 2) extends radially outward along an exterior edge of the substrate support (comprising wafer chuck 170, Fig. 2, para. [0018]) and wherein the insulative edge ring contacts the conductive shield (comprising electrically conductive plate 220, Fig. 2, para. [0020]). Tran teaches such a configuration as a coupling /attaching construction of a substrate support which enables accommodating thermal expansion mismatches of the parts of the coupled substrates support (i.e. 205, 211, 214) during heating or cooling (para. [0022]).
Further, Chen teaches that the conductive puck (comprising top plate of 305, Fig. 3) has a recessed ledge as understood from Fig. 3. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add an insulative edge ring (Tran: 211, Fig. 2) seated on a recessed ledge of the conductive puck, wherein the insulative edge ring extends radially outward along an exterior edge of the substrate support, and wherein the insulative edge ring contacts the conductive shield in view of teachings of Tran in the apparatus of Chen in view of Iizuka as a known suitable alternative configuration of coupling components in a substrate support which would enable the substrate support to accommodating thermal expansion mismatches during heating or cooling (Chen: para. [0022]). Additionally, one of ordinary skill in the art would appreciate that limitation “insulative ring extends radially outward along an exterior edge of the platen insulator” would be met since the ring (Tran: 211, Fig. 2) is understood to extend around the circumference of the substrate support (Trans: wafer chuck 170, Fig. 2).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) and Tran et al. (US 2016/0225652 A1 hereinafter “Tran”) as applied to claim 17 above and further in view of Kholodenko et al. (US 2003/0010292 A1 hereinafter “Kholodenko”).
Regarding claim 18, Chen in view of Iizuka and Tran teaches all of the limitations of claim 17 as applied above, but does not explicitly teach wherein the conductive puck includes a coating along a surface configured to contact the substrate, wherein the coating extends along the recessed ledge on which the insulative edge ring is seated.
However, Chen further teaches that the conductive puck (comprising top plate of 305, Fig. 3) can including a coating on the support surface 315 for improved corrosion resistance, improved contact with the substrate, etc. (para. [0040]). Recall, Chen teaches the substrate support (245, Fig. 2) is disposed in a chamber capable of plasma processing (para. [0025], Fig. 2). 
Additionally, Kholodenko teaches providing a conductive puck (comprising body 206, Fig. 2, para. [0025]) a coating (224, Fig. 2) extending along a surface (support surface 106, Fig. 2) configured to contact the substrate and along the recessed ledge (as understood from Fig. 2 and 3)(para. [0026]-[0027]). Kholodenko teaches that such a configuration enables electrically insulating the conductive puck (chuck body 206, Fig. 2) from the surrounding structure and environment (i.e. process gasses, plasma and other conductive pathways) thus minimizing parasitic electrical losses (para. [0026]). 
Further, recall that Tran teaches an insulative edge ring (comprising ceramic ring 211, Fig. 2, para. [0022]) seated on a recessed ledge of the puck (comprising top 205, Fig. 2, para. [0022]). Tran further teaches that the insulative edge ring (comprising 211, Fig. 2) is in contact with the recessed ledge of the puck (as understood from Fig. 2 of Tran).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating along a surface of the conductive puck configured to contact the substrate, wherein the coating extends along the recessed ledge on which the insulative edge ring is seated in view of teachings of Chen, Kholodenko and Tran in the apparatus of Chen in view of Iizuka and Tran to enable insulating the conductive puck from the surrounding structures and environment and thus limiting parasitic electrical loss in a substrate support disposed in a plasma processing chamber (Kholodenko: para. [0026]).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0021673 A1 hereinafter “Chen”) in view of Iizuka et al. (US 2022/0084798 A1 having an effectively filed date of 4 Feb 2019 and hereinafter “Iizuka”) as applied to claim 13 above and further in view of Otsubo (US 4,622,094).
Regarding claim 19, Chen in view of Iizuka teaches all of the limitations of claim 13 as applied above including a substrate support (Chen: comprising 245, Fig. 2; comprising 300, Fig. 3) and a high-frequency plasma source (Iizuka: comprising 50, Fig. 1) but does not explicitly teach a first L-C filter (interpreted as a circuit including an inductor and a capacitor)  coupled with the substrate support and configured to virtually ground the high-frequency plasma source through the substrate support.
However, Otsubo teaches a semiconductor process system (dry etching apparatus, Fig. 2A, col 1 line 11-12, col 2 line 58-59) comprising a substrate support (comprising lower electrode 3, Fig. 2A) including a first L-C filter (comprising blocking circuit/filter circuit 6A wherein the blocking filter includes an inductor and capacitor as shown in Fig. 2A) coupled with the substrate support (comprising 3, Fig. 2A) and configured to virtually ground the high-frequency plasma source (comprising high-frequency power source 5B, Fig. 2A) through the substrate support (3, Fig. 2A) (i.e. “the lower electrode 3 is an earth electrode when viewed from the high frequency power source (that is, RF power source) 5B”) (col 4 line 6-40). Otsubo teaches that such a configuration enables preventing the power source 5B from interfering with power source 5A (col 4 line 20-22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or add a first L-C filter (interpreted as a circuit including an inductor and a capacitor) coupled with the substrate support (Chen: comprising 245, Fig. 2; 300, Fig. 3) and configured to virtually ground the high-frequency plasma source (Iizuka: 50, Fig. 1) through the substrate support in view of teachings of Otsubo in the apparatus of Chen in view of Iizuka as a known suitable alternative configuration of a semiconductor processing system which would enable preventing power sources form interfering with one another (Otsubo: col 4 line 20-22).
Regarding claim 20, Chen in view of Iizuka and Otsubo teaches all of the limitations of claim 19 as applied above including a substrate support (Chen: comprising 245, Fig. 2; comprising 300, Fig. 3), a low frequency plasma source (Iizuka: 52, Fig. 1), and a faceplate (Chen: 225, Fig. 2), but does not explicitly teach a second L-C filter (interpreted as a circuit including an inductor and a capacitor) coupled with the faceplate and configured to virtually ground the low-frequency plasma source to the chamber body.
However, Iizuka teaches the chamber body (11, Fig. 1) is grounded (para. [0018]).
Additionally, Otsubo further teaches a second L-C filter (comprising blocking circuit/filter circuit 6B which is shown to include an inductor and a capacitor in Fig. 2A) coupled with a faceplate (comprising upper electrode 2, Fig. 2A) and configured to virtually ground the low-frequency plasma source (comprising 5A, Fig. 2A) (i.e. “the upper electrode 2 is an earth electrode when viewed from the bias power source 5A”)(col 4 line 6-40); and Otsubo further teaches that the second L-C filter is connected to a ground, as understood from Fig. 2A. Otsubo teaches that such a configuration enables preventing the power source 5A from interviewing with power source 5B (col 4 line 20-22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ground the chamber body in view of teachings of Iizuka in the apparatus of Chen in view of Iizuka and Otsubo to protect operators/workers in the vicinity of the semiconductor processing system from electrical shock injury. Further, it would be obvious to add or provide a second L-C filter (interpreted as a circuit including an inductor and a capacitor), couple the second L-C filter with the faceplate (Chen: 225, Fig. 2) and configure the second L-C filter to virtually ground the low-frequency plasma source to the grounded chamber as a known suitable alternative configuration of a semiconductor processing system which would enable preventing power sources from interfering with one another (Otsubo: col 4 line 20-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komino et al. (US 5,478,429) teaches a substrate support (comprising susceptor support base 31, Fig. 21 col 15 line 30) including and RF supply rod (5, Fig. 21) wherein inert gas is supplied to the hollow portion 171a and 171b (Fig. 21 and 22, col 17 line 5-6) of the RF supply rod to enable reducing moisture formation on the RF rod and thereby suppress corrosion of the RF power supply rod (col 17 line 12-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716